Citation Nr: 1822866	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include degenerative joint disease.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1981 to December 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently lies with the RO in St. Petersburg, Florida.

In her August 2014 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for August 2017 and the Veteran failed to appear.  As good cause has not been shown, the Veteran's request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017). 

The issue of entitlement to service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral knee disability, to include degenerative joint disease, was not shown in service or within a year of discharge, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee disability, to include degenerative joint disease, have not been met.  38 U.S.C. §§ 1110, 1131, 5103 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral knee disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted on a presumptive basis for certain enumerated chronic disabilities if manifested to a degree of 10 percent or more within a year of discharge from active service.  38 C.F.R. §§ 3.307, 3.309(a).  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013). 

38 C.F.R. § 3.303 (b) provides an alternative avenue to service connection for chronic diseases.  Where there is a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b); see Walker, 708 F.3d at 1340).  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  Continuity of symptomatology is required only where the condition noted during service or in the presumptive period is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  There is no nexus requirement for these disabilities so long as there is an absence of an intercurrent cause.  Walker, 708 F.3d at 1338-39. 

In May 1982 service treatment records, the Veteran was noted to have complained of right knee pain and a physical profile showed a sprained right knee.  In November 1982 service treatment records, the Veteran reported chronic knee pain with imaging negative for fractures or dislocation.  The impression given was chronic knee pain.  In October 1985, the Veteran reported good health in her report of medical history.  The Veteran further denied trick or locked knees, and arthritis.  The associated separation examination did not show any abnormality related to the knee. 

The post-service treatment records show the Veteran complained of knee pain decades after service.  See August 2011 VA treatment record (where the Veteran reported a fall with trauma to the left knee two months ago and bilateral knee pain); see also July 2013 VA treatment records (where the Veteran reported trauma to right knee from motorcycle accident).  The Veteran was diagnosed with degenerative changes of the bilateral knees, among others.  See also December 2011 VA treatment records. 

The Veteran was afforded a VA examination in relation to this claim in December 2013.  The examiner conducted an in-person examination and review of the claims file.  The examiner noted diagnoses relating to the knee including degenerative joint disease of the bilateral knees; fracture and tearing in the right knee; and stress fractures of lower extremities with no clinical evidence of current pathology.  The Veteran reported that knee problems started in service.  The Veteran indicated that after service she did not have treatment or evaluation for the knee until 2011.  Following record review, physical examination, and interview, the examiner opined that the bilateral knee disability is less likely than not proximately due to or the result of the Veteran's service.  The examiner reasoned that the claims file reveals diagnosis of bilateral chronic knee pain in service, but the subsequent physicals were silent for knee or lower leg issues.  The examiner also found it significant that there were no treatment or complaints of knee issues for many years after service, until 2011.

After review of the evidence, service connection is not warranted.  

As for presumptive service connection based on chronic disease and continuity of symptomatology, the Board finds the preponderance of the evidence does not support a finding that the Veteran's degenerative joint disease, a chronic disease, manifested to a compensable level in the first post-service year.  38 C.F.R. § 3.309 (a).  Based on the records, the Veteran admitted that after service, she did not have treatment or evaluation for the knee until 2011.  As there is no evidence of manifestation within the first post-service year, service connection for degenerative joint disease based on the presumption in favor of chronic disease is not warranted in this case.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

In regards to direct service connection, the preponderance of the evidence does not support a finding that there is a medical nexus between active service and the current bilateral knee disability.  

Bilateral knee degenerative joint disease was not diagnosed in service.  The claims file contains no competent opinions linking bilateral knee disability to service.  Rather, the competent and probative evidence (the December 2013 VA medical opinion) does not show an etiological relationship between the Veteran's in-service complaints of knee pain and the current diagnoses.  The VA examiner determined that the Veteran's bilateral knee disability is not caused nor related to service.  The VA examination and opinion is highly persuasive because the examiner has the appropriate training, expertise and knowledge to evaluate the knee disability.  The examiner provided a cogent rationale for his opinion, which included consideration of the Veteran's symptoms both during and after service, and her clinical history.  Furthermore, the examiner also reviewed the entire claims file.  There are no competent opinions to the contrary.

The Board acknowledges the Veteran's contentions and sincere belief that her bilateral knee disability is related to service; however, the etiology of her bilateral knee disability, to include degenerative joint disease, a complex medical determination which goes beyond lay observation of symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, her lay opinion is neither competent nor probative evidence.

In sum, the evidence weighs against a nexus between the Veteran's current bilateral knee disability and active military service.  Accordingly, the benefit of the doubt doctrine does not apply.  Service connection is not warranted.  See 38 U.S.C. §5107 (2012); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990).  


ORDER

Service connection for bilateral knee disability, to include degenerative joint disease, is denied. 


REMAND

The Veteran also seeks service connection for depression.  The Veteran reports that she was diagnosed and treated for a mental condition while in Germany.  See January 2013 Application for Compensation or Pension; see also November 2010 VA treatment records.  The evidence of record does not include behavioral health records from any military hospital in Germany.  In October 2016, VA requested that the Veteran provide identifying information regarding the above mentioned treatment.  The Veteran has not responded.  Upon remand, the Veteran should again be asked to identify which military hospital, if any, she was treated at and the date of that treatment.  

The Veteran has also indicated that she was treated for her psychiatric disorder by a private clinician.  See November 2011 VA treatment records (noting treatment at the University of South Florida from 2009 to 2010) and September 2011 VA treatment records (noting participation in a clinical trial for depression and anxiety in 2004 to 2005).  That evidence is also not currently associated with the claims file and should be obtained on remand.

Also, the Veteran reports that she was attempting to obtain disability benefits related to her depression.  See December 2013 VA treatment records.  It is unclear whether she was referring to disability from the Social Security Administration (SSA).  Upon remand, clarification should be sought as to the award or nature of any such benefits, to include from SSA.

Finally, the Veteran has not been afforded a VA examination.  VA medical records reflect Axis I diagnoses of depressive disorder.  See VA treatment records from January 2013.  Based on the record, a VA examination is needed.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether she has applied for and/or received SSA disability benefits for psychiatric disorder.  If so, take appropriate steps to obtain the records.  If any requested records are unavailable, the claims folder should be clearly documented to that effect and the Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  With any necessary assistance from the Veteran regarding her in-service mental health treatment, contact appropriate records repositories and obtain complete in-service behavioral health records and any in-patient clinical records of treatment the Veteran received at any military hospital while stationed in Germany, and associate them with the claims file.  Also obtain her entire Military Personnel file (201 File).  

All efforts to obtain the records should be documented in the claims file.  If such records are unavailable, the claims folder should be clearly documented to that effect and the Veteran must be notified in accordance with 38 C.F.R. § 3.159 (e).

3.  Contact the Veteran and request that she identify any further pertinent medical treatment related to her psychiatric condition.  If other records are identified, obtain authorization for the newly identified records.  Thereafter, request outstanding treatment records.  Also, obtain complete VA treatment records since July 2014.  

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

4.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of her depression.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted. 

a) The examiner is to identify all psychiatric disorders found to be present.  

b) For any and all current diagnoses, to specifically include depressive disorder and depression, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that such disorder(s) had onset in service or are etiologically related to the Veteran's active service.

A complete rationale for the requested opinions should be provided.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

5.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case and give the Veteran and her representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


